DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 15-16 and 21-38 are currently pending.  Claims 1-14 and 17-20 are canceled.  Claims 21-38 are newly added.  This is the first Office Action on the merits.  

Information Disclosure Statement 
The Information Disclosure Statement filed 12/11/2020 has been reviewed.  

Election/Restrictions
Applicant’s election of Group III (claims 15-16) in the reply filed on February 14, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-16 and 21-38 are examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 15, 22-24, 28-29, 31-36 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bouix et al. WO 2019/113097A2 (12/6/2017) in view of Gan et al. US 2017/0020949 (1/26/2017).
Bouix et al. (Bouix) teaches a disposable unit does package for a disposable unit dose package for frozen cosmetic or personal care products that can provide a chilling effect during application. The main components of the package are a reservoir and an 
Bouix teaches an applicator that comprises a handle and an applicator head that depends from the handle and that is disposed in the personal care product located in the reservoir and when the product is frozen, a user is able to grasp the handle and lift the product out of the reservoir. (See Bouix claim 1).  The user then draws the frozen product over the skin.  This reads on a skin treatment applicator that includes a dispensing portion and a handle portion as called for in instant claim 28.  The applicator head reads on the first end portion of the skin treatment applicator that is encapsulated in the blended product prior to freezing as called for in instant claim 31.  
Drawing the frozen product over the skin reads on the step of applying including moving an outer surface of the frozen skin treatment composition across a user’s skin as called for in instant claim 36.  Bouix shows in Figures 9, 38 and 30 the storing of the applicator in a container having a lid that covers both the frozen skin treatment composition and the skin treatment applicator as called for in instant claim 38. 
Bioux teaches wherein the applicator is designed for multiple uses and is stored in the freezer in between uses as called for in instant claim 35. (See page 10).  Bioux also contemplates the product being used for exfoliation as well. (See page 10).
Bouix does not teach obtaining plant components including a plum fruit and acai fruit and jojoba oil, and blending them.  These deficiencies are made up for with the teachings of Gan et al. 

Gan teaches obtaining kakadu plum fruit and disrupting it by mechanical means  until a puree of the fresh fruit is obtained. (See [0045]).  The puree thus contains live cells as called for instant claims 23 and 34.  Plum is called for in instant claim 24. Gan teaches that kakdu plum has antioxidant effects on human keratinocytes. (See [0035])
In the method for making the Gan cosmetic composition, kakadu plum fruit is obtained and acai berry fruit is obtained.  The kakadu plum fruit is mixed with the acai berry fruit and a moisturizer.  Gan explains in its definitions that mix means to blend. (See [0026]).  This method reads on the steps of obtaining plant components including fruits and blending the fruit plant components called for in instant claim 15.   
Gan teaches that the composition can be a cream and an oil in water emulsion. (See Gan claims 3-5).  Gan teaches that its composition can contain moisturizers and jojoba oil is such a moisturizer. (See [0061]).  Jojoba oils is called for in instant claim 22.  
With respect to claim 15, Gan teaches the steps of obtaining plant components including fruits and blending the fruit plant components and Bouix teaches the step of obtaining a skin treatment applicator and freezing the blended components to form a frozen skin treatment composition connected to the skin treatment applicator. 
With respect to claim 33, Gan teaches the step of obtaining a blended plant composition including fruits and jojoba oil (See Gan Example 9) and Bouix teaches the 
It would have been prima facie obvious for one of ordinary skill in the art following the Bioux method to obtain kakadu plum fruit, acai berry fruit and jojoba oil and blend them before obtaining the skin applicator and freezing and the skilled artisan would have been motivated to do so because the moisturizing aspects of jojoba oil and the antioxidant effects of kakadu plum fruit and acai berry fruit as taught by Gan would make for a very desirable cosmetic composition.


Claims 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bouix et al. WO 2019/113097A2 (12/6/2017) in view of Gan et al. US 2017/0020949 (1/26/2017) as applied to claims 15, 22-24, 28-29, 31-36 and 38 and further in view of Cho et al. US 2004/0022818 (2/5/2004).
The teachings of Bouix in view of Gan are described supra.  Bioux in view of Gan do not teach a micronized fruit pulp as an exfoliating ingredient.  This deficiency is made up for with the teachings of Cho et al. 
Cho et al. (Cho) teaches a cosmetic composition comprising micronized fruit particles. (See Abstract).  Cho teaches that fruits are used in cosmetic compositions to take advantage of the perception of naturalness and the phytonutrients that they contain. (See [0004]).  Cho teaches fruit flesh that has been micronized into sizes of between about 50 to about 1000 microns. (See [0017]).  Cho teaches that these fruit particles make for effective, gentle and natural exfoliants. (See [0007]). Cho teaches 
It would have been prima facie obvious for one of ordinary skill in the art following the Bioux in view of Gan method to use micronized fruit pulp as an exfoliant in order to have effective, gentle and natural exfoliants as taught by Cho.


Claims 16, 21 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bouix et al. WO 2019/113097A2 (12/6/2017) in view of Gan et al. US 2017/0020949 (1/26/2017) as applied to claims 15, 22-24, 28-29, 31-36 and 38 and further in view of Andreasan et al. US 2015/0320031 (11/12/2015).
The teachings of Bouix in view of Gan are described supra.  Bioux in view of Gan do not teach freezing by cryopreservation.  This deficiency is made up for with the teachings of Andreasan et al. 
Andreasan et al. (Andreasan) teach cryopreservation methods and techniques. (See Abstract).  Andreasan teaches that cryopreservation is frequently and routinely used to preserve cells and tissues of plants and works to preserve these tissues for a very long time. (See [0002]).  Andreasan teaches a technique of cryopreservation. (See Examples).   Cryopreservation is called for in instant claim 16, 21 and 37. 
It would have been prima facie obvious for one of ordinary skill in the art following the Bioux in view of Gan method to use a cryopreservation technique in the freezing step since it is known to be a routinely and frequently used method for preserving the .  


Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bouix et al. WO 2019/113097A2 (12/6/2017) in view of Gan et al. US 2017/0020949 (1/26/2017) as applied to claims 15, 22-24, 28-29, 31-36 and 38 and further in view of Flavin et al. US 2013/0164265 (6/27/2013).
The teachings of Bouix in view of Gan are described supra.  Bioux in view of Gan do not teach plant stem cells.  This deficiency is made up for with the teachings of Flavin et al. 
Flavin et al. (Flavin) teaches cosmetic compositions for dermal healing and to promote collagen and the health and vitality of skin. (See Abstract).  Flavin teaches that a very preferred active ingredient in these compositions are plant stem cells. (See [0047]).  Flavin teaches that plant stem cells are used in cosmetics and are good for skin and can promote dermal health and wound healing.  (See [0047]).  Plant stem cells are called for in instant claim 27.  
It would have been prima facie obvious for one of ordinary skill in the art following the Bioux in view of Gan method to use plant stem cells in the skin treatment composition in order to have a very preferred active ingredient that is used in cosmetics that is very good for dermal health and wound healing as taught by Flavin.  


Claim 30 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bouix et al. WO 2019/113097A2 (12/6/2017) in view of Gan et al. US 2017/0020949 (1/26/2017) as applied to claims 15, 22-24, 28-29, 31-36 and 38 and further in view of Lube et al. US 6,656,484 (12/2/2003).
The teachings of Bouix in view of Gan are described supra.  Bioux in view of Gan do not teach an applicator made of cork.  This deficiency is made up for with the teachings of Lube et al. 
Lube et al. (Lube) teach a curved applicator in a kit for the cosmetic alteration of nails. (See Abstract).  Lube teaches that cork is a suitable natural material for an applicator that needs to be curved. (See col. 7, lines 30-50).  An applicator comprising cork is called for in instant claim 30.  
It would have been prima facie obvious for one of ordinary skill in the art following the Bioux in view of Gan method to use a cork applicator in order to have the option of a natural material that is able to be curved as taught by Lube. 


Conclusion
No claims are allowed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619




/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616